Citation Nr: 0419805	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  03-23 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1959 to 
February 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In April 2004, the veteran testified before the undersigned 
Veterans Law Judge in Washington, DC.  The transcript of the 
hearing is associated with the claims folder.  At the 
hearing, the veteran submitted additional evidence for which 
he waived RO consideration in the first instance.  See 
38 C.F.R. § 20.800 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has been currently diagnosed with flat back 
syndrome and he attributes his current back disability to his 
period of active service.  

As an initial matter, during the veteran's personal hearing, 
his representative indicated that the VA did fully comply 
with the VCAA, specifically claiming that the "fourth 
element" had not been satisfied.  

Service medical records dated in October 1961 showed 
complaints of back pain; x-rays of the spine were normal and 
assessment was lumbar muscle strain.  In the same month, the 
veteran continued to complain of back pain and muscle spasms.  
The physician noted that the veteran's lumbar curvature was 
almost nonexistent.  Separation examination in January 1962 
was negative for any back problems.  

In addition to the veteran's flat back syndrome, he has also 
been diagnosed with spinal stenosis, lumbar spondylosis, and 
chronic moderately severe low back pain.  X-rays of the spine 
generated during an April 2002 VA examination show 
degenerative disc disease at L4-5 and L5-S1, and degenerative 
arthritis and apophyseal joints. 

Private medical statements dated in October 2002 and June 
2003 by Dr. Reuter are of record.  Dr. Reuter noted that, 
according to the veteran, his back problems began in service 
and have continued to the present.  Given the veteran's in-
service back treatment, including the notation regarding his 
lack of full spinal curvature, and Dr. Reuter's statements 
suggesting a nexus between the veteran's current back 
disability and service, the Board finds that a VA examination 
is necessary in order to determine the etiology of the 
veteran's back disability.  

The Board notes that identified VA treatment records that are 
not associated with the claims folder.  According to the 
April 2002 VA examiner, the veteran's initial visit to the VA 
Medical Center in West Palm Beach was in June 2001 for back 
problems.  The examiner indicated that July 2001 x-rays 
showed straightening of the "usual lordotic curve."  

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  
Particularly, the RO must notify the 
veteran of what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish (including any evidence in 
his possession that may relate to his 
claim).  

2.  The RO should contact the VA Medical 
Center in West Palm Beach and obtain all 
treatment records and x-ray reports from 
June 2001 to the present.

3.  The veteran should be afforded a VA 
examination of the spine in order to 
assess the nature and etiology of any low 
back disability.  All tests and studies, 
including x-ray studies deemed helpful by 
the examiner should be conducted in 
conjunction with the examination.  The 
claims folder should be reviewed by the 
examiner prior to the examination.  The 
examiner should specifically review the 
service medical records, including the 
October 1961 treatment records and the 
separation examination report, as well as 
Dr. Reuter's October 2002 and June 2003 
post-service medical statements, and 
provide an opinion as to whether any 
current low back disability is more 
likely, less likely, or at least as 
likely as not related to service.  If 
scoliosis is found, the examiner should 
opine whether it is more likely, less 
likely or as likely as not congenital or 
developmental in origin or an acquired 
disability.  The examiner should be asked 
to provide a complete rationale for all 
his or her opinions and conclusions in 
the examination report.  

4.  Following the above, the RO should 
re-adjudicate this claim taking into 
consideration any newly obtained 
evidence.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




